Citation Nr: 0416402	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-27 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1972 to February 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the RO which 
denied service connection for hypertension.

The veteran testified at a video conference hearing at the RO 
before the undersigned Veterans Law Judge sitting in 
Washington, DC in January 2004.  A copy of the hearing 
transcript is associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection for hypertension 
is warranted.  Specifically, the veteran asserts that he 
first developed hypertension during service while stationed 
in Germany.  The veteran further contends that he was 
diagnosed with hypertension during service and that he was 
treated for such during and immediately following service up 
to the present time.  

A review of the veteran's service medical records is negative 
for diagnosis or treatment for hypertension.  However, there 
is a notation in the service medical records indicating that 
the records may be incomplete.  

Post-service medical records show a current diagnosis of 
hypertension, but the records only date back to 1997.  

At the veteran's video conference hearing in January 2004, 
the veteran testified that he received treatment for 
hypertension during service while stationed in Germany, and 
then continued to take blood pressure medication in that 
timeframe.

Although the veteran's DD Form 214 indicates that the veteran 
was discharged in February 1975, the veteran testified that 
he was discharged in April 1975 and that he did not undergo a 
separation examination at that time.  

The veteran further testified that he received treatment for 
hypertension from the VA hospital in Oklahoma City after his 
discharge in approximately June 1975.  In addition, the 
veteran noted several private doctors from whom he sought 
treatment for hypertension since service.  

In addition, the veteran submitted a lay statement from a 
fellow soldier with whom he attended high school and with 
whom he attended basic training and served in Germany.  The 
lay statement indicated that the veteran began to complain of 
lightheadedness, dizziness and blurred vision after about a 
month spent in Germany, and that after several trips to sick 
call he was diagnosed with hypertension and treated with 
medications.  

In light of the veteran's testimony, as well as the 
aforementioned lay statement, and the possibility that the 
veteran's service medical records may be incomplete, the 
Board finds that additional development of the record is 
necessary.  Specifically, the veteran has indicated that he 
was treated for hypertension during service and immediately 
after his discharge from service, and it does not appear that 
attempts were made to obtain records from private doctors or 
VA facilities identified by the veteran for the period 
immediately following service up through the mid 1990's.  As 
noted above, the record does not currently contain any post-
service medical records prior to 1997.  

In addition, further attempts should be made to locate any 
additional service medical records that may exist.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The AMC must request that the veteran provide any evidence in 
his possession that pertains to the claim.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should contact the veteran 
and request that he provide any evidence 
in his possession that pertains to the 
claim, to include any service medical or 
VA treatment records.

2.  The AMC should take appropriate steps 
in order to obtain and associate with the 
claims file all available VA and/or 
private medical records concerning 
treatment received by the veteran for his 
hypertension not already associated with 
the claims file.  Specifically, the AMC 
should obtain records from the Oklahoma 
City VA medical facility from 1975-
present; as well as all treatment records 
from the veteran's private doctors.

3.  The AMC should take appropriate steps 
in order to obtain and associate with the 
claims file any additional service 
medical records which may exist.

4.  After the above development has been 
completed, the AMC then should determine 
if a VA examination is appropriate to 
determine the current nature and the 
likely etiology of the claimed 
hypertension.  

5.  Following completion of the 
development requested hereinabove, the AMC 
must review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


